Alfred J. Hofmann, J.
This defendant was convicted on April 17, 1956 of the crime of feloniously possessing a narcotic drug, in violation of subdivision 3 of section 1751 of the Penal Law, and was sentenced to State prison for a term of from nine to ten years. A notice of appeal was thereafter filed on behalf of the defendant.
The defendant now moves this court for an order directing that he be furnished gratis a transcript of the stenographic minutes of the trial, on the ground that he is a pauper, and is unable to pay for the minutes, and cites as authority therefor the case of Griffin v. Illinois (351 U. S. 12).
This court is without power to furnish this defendant without charge a transcript of the minutes. (People v. Raymondi, 180 Misc. 973.) The exception referred to is inapplicable.
Inasmuch as the defendant has filed a notice of appeal, he may make an application, if so advised, in the Appellate Division, for an order permitting the prosecution of the appeal herein as a poor person.
Motion denied. Order entered accordingly.